Citation Nr: 1732141	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-30 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for migraine headaches, to include as secondary to any service-connected disabilities.

2. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, prior to July 14, 2015, and in excess of 60 percent thereafter, to include increased evaluations for peripheral neuropathy of the upper and lower extremities.

3. Entitlement to an initial disability rating in excess of 10 percent for hypertension.

4. Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971, to include service in the Republic of Vietnam from October 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in June 2015, when it was remanded for additional records and additional VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for headaches, to include as secondary to any service-connected disabilities, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's diabetes mellitus did not require insulin and a restricted diet and regulation of activities prior to July 14, 2015.

2. The Veteran's diabetes mellitus has not required more than two doses of insulin per day and restricted diet and resulted in episodes of diabetic ketoacidosis or hypoglycemia requiring hospitalization.

3. Prior to April 13, 2007, the Veteran's disability picture relative to his diabetes did not include a diagnosis of peripheral neuropathy of the bilateral upper extremities, and there was no evidence of weakness or impaired reflexes.

4. Prior to June 18, 2009, the Veteran's disability picture relative to his diabetes consisted of numbness in his toes which would come and go and occasional leg pain, with nothing rising to the level of mild incomplete paralysis of the sciatic nerve.  

5. After April 23, 2007, the Veteran's disability picture relative to his bilateral upper extremities showed peripheral neuropathy that was no more than mild in each arm.

6. Between June 18, 2009 and September 20, 2012, the Veteran's disability picture relative to his bilateral lower extremities showed peripheral neuropathy that was no more than mild in each leg.

7. As of September 20, 2012, the Veteran's disability picture relative to his bilateral lower extremities showed peripheral neuropathy that was moderate in each leg.

8. The Veteran's hypertension has not been shown to result in blood pressure readings that were predominantly higher than 160 systolic or 100 diastolic.

9. The Veteran's service-connected erectile dysfunction is not shown to include actual or approximated deformity of the penis or testicles.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for diabetes mellitus prior to July 14, 2015, and in excess of 60 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.21, 4.27, 4.119, Diagnostic Code 7913 (2016).

2. The criteria for separate compensable disability ratings for peripheral neuropathy of the bilateral upper extremities and the bilateral lower extremities prior to April 13, 2007 and June 18, 2009, respectively, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.21, 4.27, 4.124a, Diagnostic Codes 8513 and 8520 (2016).

3. The criteria for a disability rating higher 20 percent for peripheral neuropathy in each arm after April 13, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.21, 4.27, 4.124a, Diagnostic Code 8513 (2016).

4. The criteria for a disability rating higher than 10 percent for peripheral neuropathy in each leg between June 18, 2009 and September 20, 2012, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.21, 4.27, 4.124a, Diagnostic Code 8520 (2016).

5. The criteria for a disability rating of 20 percent, but no higher, for peripheral neuropathy in each leg were met as of September 20, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.21, 4.27, 4.124a, Diagnostic Code 8520 (2017).

6. The criteria for an initial disability rating higher than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.21, 4.27, 4.104, Diagnostic Code 7101 (2016).

7. The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.21, 4.27, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Regarding the increased initial ratings for erectile dysfunction and hypertension, when a claim has been granted and there is disagreement as to "downstream" questions, such as ratings or effective dates, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

Concerning the other issues, VA notified the Veteran of the evidence and information necessary to substantiate his claims in May 2007.  

Regarding the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the VA, from Social Security, and from private providers.

The Veteran has undergone multiple VA examinations related to the disabilities on appeal.  See VA examinations from August 2007, February 2008, April 2008, August 2009, September 2010, July 2012, and July 2015.  The Veteran has argued that the recent VA examinations are inadequate because of the qualifications of the examiner who performed the examinations for hypertension and erectile dysfunction.  The law provides that unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159 (a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (recognizing that even a nurse practitioner may be competent to conduct examination if qualified by education, training, and experience).  As explained below, the Board finds that the examiners were sufficiently qualified and performed adequate examination, the findings of which reflect the current severity of the disability.

As such, the Board will proceed with consideration of the Veteran's appeal.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings of 20 percent and 60 percent were assigned for the Veteran's diabetes mellitus, type II. and the Board finds no basis to alter them. 

Diabetes Mellitus, Type II

As noted, the Veteran was assigned staged ratings of 20 percent prior to July 2015 and 60 percent thereafter for his diabetes mellitus.  He is seeking an increased disability rating for both time periods.  He is also seeking a separate compensable disability rating for his peripheral neuropathy, a complication of his diabetes, prior to April 2007 for his upper extremities and prior to June 2009 for his lower extremities.  The discussion of the peripheral neuropathy portion of the rating is located under a separate sub-heading below. 

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus that is manageable by restricted diet only is rated 10 percent disabling.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007) ("The Court holds that medical evidence is required to support this criterion of a 40% disability rating - regulation of activities.").  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

A VA treatment note from December 2002 showed that the Veteran's diabetes mellitus was controlled using oral medications.  (See Medical Treatment Record, received 03/26/2004, p. 1.)

In September 2003, the Veteran underwent a physical examination related to his claim for Social Security Disability.  (See Medical Treatment Records, received 02/02/2006, p. 1.)  He was taking oral medications for his diabetes mellitus.  (p. 2-3.)  He reported that he had diabetic peripheral neuropathy, with tingling in his arms and legs that was not consistent and appeared at unannounced times.  (p. 3.)  He reported frequent episodes of weakness and dizzy spells as well as occasional nausea.  (p. 9.)

The Veteran was seen by a private provider in June 2004 and reported a history of diabetes.  (See Medical Treatment Record, received 06/07/2004, p. 3.) He was taking oral medication for blood sugar control and his blood sugar readings averaged 275.  On examination he had trace edema to the legs, but had good distal pulses bilaterally.  (p. 5.)  

In April 2007 the Veteran's physician submitted a statement regarding his diabetes mellitus.  (See Medical Treatment Record, received 04/13/2007, p. 1.)  The provider stated that the Veteran's diabetes required treatment with insulin, restricted diet, and regulation of activities.  With respect to regulation of activities, the provider stated that the Veteran's peripheral neuropathy and obesity prevented him from engaged in prolonged standing or walking.  The provider stated that some of the Veteran's other health conditions were related to his diabetes, including hypertension, erectile dysfunction, retinopathy, and neurological symptoms and that his disabilities rendered him unemployable.  

At a VA examination in August 2007, the examiner reviewed the Veteran's history with respect to his diabetes, including the prescription of oral medications and a restricted diet, as well as a prescription for increased activity.  (See VA Exam, received 08/27/2007, p. 2.)  He had poor blood sugar control and was started on a different medication, rosiglitazone, which had improved his control.  He had not experienced any hypoglycemia or diabetic ketoacidosis episodes.  The examiner noted that the Veteran was not in an intimate relationship so his diabetes had no bearing on his sexual activity.  Sensory and reflex testing of the Veteran's extremities was normal.  (p. 5.)  The Veteran was on a restricted diet, but was not following it strictly, and was trying to walk for exercise to keep his blood sugar down.  (p. 6.)

In a statement submitted in November 2008, the Veteran asserted that his multiple disabilities related to his diabetes should not be assigned separate disability ratings, but should all be calculated in the rating for diabetes.  (See Statement in Support, received 11/18/2008, p. 1.)  He specifically referenced erectile dysfunction, hypertension, headache, nephropathy, vision problems, low testosterone, kidney problems, and cardiovascular disease.  He also asserted that his disability rating for diabetes should take into account that he required insulin, a restricted diet, and regulation of activities to address his diabetes, and that therefore a rating of at least 40 percent was warranted.

At an August 2009 VA examination the Veteran reported using oral medication to control his diabetes, including metformin and glipizide.  (See VA Exam, received 08/25/2009, p. 2.)  His glucose values were rising and he was having difficulty controlling them although he was on a restricted diet.

At the September 2012 VA examination, the examiner noted that the Veteran's disability was managed by oral hypoglycemic agents and a restricted diet.  (See VA Exam, received 09/20/2012, p. 2.)  Regulation of activities, described as avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes, was not required.  He visited his primary care provider for diabetic treatment less than two times per month and he had not experienced any episodes of hypoglycemia or diabetic ketoacidosis.  (pp. 2-3.)

In April 2013, the Veteran was advised by his provider that he needed to start taking insulin injections because his blood sugar was not being sufficiently controlled by his diet.  (See CAPRI, received 06/19/2015, p. 180-83.)  He responded that he did not wish to go on insulin and wanted one more try at controlling his blood sugar using restricted diet.

At the VA examination in July 2015, the examiner indicated that the Veteran's diabetes did not require regulation of activities.  (See C&P Exam, received 07/14/2015, p. 1.)  He had not had any episodes of hypoglycemia or diabetic ketoacidosis in the previous year and saw his doctor less than twice per month.  He treated his diabetes using only oral glycemic agents and was not using insulin.

After reviewing the entire claims file, to include that set forth above, the Board finds that the evidence does not demonstrate entitlement to a disability rating higher than 20 percent for diabetes mellitus prior to July 2015.  The criteria for a 
20 percent disability rating are the need for either insulin or an oral medication to control blood sugar and a restricted diet.  The criteria for a 40 percent disability rating are the need for insulin to control blood sugar and a restricted diet and regulation of activities, that is avoidance of strenuous occupational and recreational activities.  The record shows that the Veteran does not use insulin and has never used insulin, as stated in the July 2015 VA examination.  See Middleton v. Shinseki, 727 F.3d 1172, 1176 (Fed. Cir. 2013) (stating that DC 7313 does not authorize a 40% rating premised on the administration of another medical compound or pharmaceutical agent than the substance insulin).  In light of such pertinent evidence, the Board finds that a higher rating is not warranted.  In addition, the record shows that the Veteran has not been told to regulate his activities to avoid diabetic complications and has never experienced episodes of hypoglycaemia or ketoacidosis and does not need to visit his physician more than once per month for diabetic care.  The state of the relevant evidence of record has reflected a lack of medical evidence of regulation of activities and/or hypoglycaemia or ketoacidosis from 2007 up to July 2015.  See August 2007 & September 2012 VA examination reports.    

The Board acknowledges the Veteran's statements and those of his physician that his condition requires the use of insulin.  Based on the VA treatment record of April 2013, the Veteran does require insulin, but he also refuses to take it.  Regardless, requiring insulin alone is not sufficient to warrant a 40 percent disability rating per 38 C.F.R. § 4.119, Diagnostic Code 7913.  The regulation requires that the Veteran also be medically advised to regulate his activities as a result of his diabetes.  The April 2007 physician statement included "regulation of activities" as something required by the Veteran's diabetes, but then noted that his activities were restricted because of his obesity and his peripheral neuropathy.  As such, the Board finds the competent evidence weights against a medical restriction of activities as described in the rating criteria.  In addressing why a rating in excess of 20 percent is not warranted prior to July 14, 2015, the Board also inherently addressed the Veteran's representative's argument in the May 2017 brief regarding the assignment of a 
60 percent rating prior to this date.

The Board notes the Veteran's assertions that the complications of his diabetes, to include erectile dysfunction, hypertension, peripheral neuropathy, and retinopathy should not be rated separately but should all be considered in the rating assigned for diabetes.  However, the language of Diagnostic Criteria 7913, Note (1) makes it clear for the adjudicator to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  In this instance, the complications are compensable and have been so rated.  

Additionally, the Veteran does not have diabetes which requires two or more doses of insulin per day and restricted and episodes of hypoglycemia or ketoacidosis that requires hospitalization three or more times per year, all of which are required for a 100 percent disability rating.  See e.g., 2015 VA examination reports.  As such, a rating in excess of 60 percent is not warranted.

For all of the reasons set forth above, the Veteran's disability picture as it relates to his diabetes does not meet the requirements for a disability rating in excess of 
20 percent prior to July 14, 2015, or a disability rating higher than 60 percent after July 14, 2015.  38 C.F.R. § 4.119, Diagnostic Code 7913. 


Peripheral Neuropathy

The Veteran was assigned separate compensable disability ratings for peripheral neuropathy in each arm and each leg.  The arms or upper extremities have each been rated as 20 percent disabling, effective April 13, 2007.  The legs or lower extremities have each been rated as 10 percent disabling, effective June 18, 2009.  The Veteran seeks a higher disability rating for his diabetes, which he has specifically stated includes earlier effective dates for the separate disability ratings for the arms and legs.  The Veteran's peripheral neuropathy in the arms is rated under Diagnostic Code 8512 as the equivalent of incomplete paralysis of the lower radicular nerve group.  The Veteran's peripheral neuropathy in the legs is rated under Diagnostic Code 8521 8523 and a 10 percent rating was assigned for incomplete paralysis of foot movements which was moderate.  See July 2010 rating decision.  It was noted that the next-higher rating of 20 percent was not warranted unless the evidence showed incomplete paralysis of foot movements which is severe.  This indicates that the Veteran is being evaluated under the anterior tibial nerve (deep peroneal) under Diagnostic Code 8523.  

In assigning disability ratings for peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The words "moderate" and "severe" are not defined in the regulations cited above.  However, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The Court has stated that although the note preceding § 4.124a directs the claims adjudicator to award no more than a 20 percent disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level.  The Court stated that there was no support for this proposition in the regulation.  Miller v. Shulkin, 
28 Vet. App. 376, 380 (2017).

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8512 provides ratings for paralysis of the lower radicular group of nerves.  Diagnostic Code 8512 provides that mild incomplete paralysis is rated 
20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the lower radicular group, with all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand), is rated 70 percent disabling on the major side and 60 percent on the minor side.  

Diagnostic Code 8520 provides an 80 percent rating for complete paralysis of the sciatic nerve, contemplated by foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8523, a 10 percent disability evaluation is warranted for moderate incomplete paralysis of the deep peroneal nerve.  A 20 percent disability evaluation requires severe incomplete paralysis.  A 30 percent disability rating requires complete paralysis, with dorsal flexion of the foot lost.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8523.

A VA treatment note from January 2004 noted the Veteran's complaint of worsening right distal lower extremity pain and numbness.  (See Medical Treatment Record, received 03/26/2004, p. 1.)  The provider stated that the Veteran's foot pain was likely due to early peripheral neuropathy and he was prescribed medication with instructions to follow up with his primary care provider.  The provider also noted that he was unable to detect either dorsalis pedis or posterior tibial pulses in either foot, although a stethoscope reading of the blood pressure in the calves showed 140/80.  For this reason, he doubted any significant macrovascular disease.

At the June 2004 VA examination, the Veteran stated he was seeking service connection for peripheral neuropathy as a complication of diabetes.  (See VA Exam, received 06/23/2004, p.1.)  The examiner noted that the Veteran had been diabetic for at least 6 years and had been diagnosed with peripheral neuropathy secondary to diabetes by this VA primary care provider.  (pp. 2-3.)  The Veteran reported experiencing numbness in his toes which would come and go and which had been present for 5 years; he also had occasional leg pain.  (p. 3.)  The symptoms did not currently interfere with any activities of daily living.  The examiner stated that the Veteran had a metabolic peripheral neuropathy secondary to diabetes mellitus which affected the distal ends of all of the long nerves in his body and was mostly sensory in nature.  There was no paralysis of any nerves or nerve group.  Distal nerve endings in all extremities were affected more or less similarly, with more symptoms in the legs because that was the location of the longest nerves.  There was no evidence of weakness in upper or lower extremities and tendon jerks were normal.  There was minimal patch numbness to sensation in the toes and soles of the feet, but no clear significant loss of sensation to pinprick, touch, proprioception or vibration.  The examiner offered the opinion that it was less likely than not that the Veteran had peripheral neuropathy secondary to diabetes mellitus, based on an EMG report.  (p. 4.)  The EMG report stated that the results were consistent with sural sensory neuropathy but not general polyneuropathy, in that superficial peroneal sensory nerves and all motor nerves were normal.  (p. 5.)  The examiner could not exclude radicular or vascular causes of the symptoms or small fiber neuropathy.

In November 2004, the Veteran's recent EMG/NCV test results were reviewed.  (See Medical Treatment Records, received 11/19/2004, p. 1.)  The nerve conductions studies of both hands and arms showed electrophysiological evidence consistent with very mild sensory only right carpal tunnel syndrome and mild to moderate left carpal tunnel.  The test results showed that the electrophysiological evidence was consistent with radiculopathy from the cervical spine at C5-C6.

A VA examination in February 2008 noted that the Veteran reported night-time symptoms and intermittent numbness since 2004.  (See VA Exam, received 02/05/2008, p. 2.)  The examiner noted that the Veteran had nerve conduction testing in November 2004 which did not show changes consistent with polyneuropathy from diabetes.  On physical examination, there was no atrophy of the hands and he had good grip strength.  The Tinel test was negative, but there was a positive nerve compression test and a mildly Phalen test bilaterally.  Sensory examination was normal except in the left index finger for monofilament testing, and vibratory sensation was normal.  The examiner scheduled him for a new nerve conduction test to see if there was any change, but the Veteran cancelled the examination almost as soon as it was scheduled.  (p. 3.)  The examiner cancelled the EMG study per the Veteran's request.  

A VA examination in June 2009 was conducted by the same examiner as the February 2008 VA examination.  (See VA Exam, received 06/08/2009, p. 2.)  
At the 2008 VA examination, the Veteran was having only intermittent numbness of both of his hands, which electromyography had determined to be carpal tunnel syndrome.  He reported that his grip strength had diminished somewhat, but could not describe any other functional impairment.  On examination, there was no evidence of atrophy and he had excellent circulation.  He had a bilateral positive Tinels sign, but was able to perceive light touch in all digits and his sensation to vibration was intact.  He displayed giveaway weakness in both hands upon grip strength testing and testing of his biceps muscles but the examiner felt the effort given was "less than optimal."  There was some slowing of movement and mild discoordination, but the examiner felt that was effort based rather than pathological.  Nerve conduction studies from this examination showed evidence of peripheral neuropathy, worse in the lower extremities.  (p. 5.)

At an August 2009 VA examination the Veteran reported having issues with numbness, tingling, and burning of both lower extremities, especially his feet, and was awakened at night by burning and tingling and unpleasant sensations, although these had been somewhat addressed by his medications for PTSD.  (See VA Exam, received 08/25/2009, p. 2.).  It was noted that nerve conduction testing from June 2009 had shown absent responses in the right tibial distal nerve and mild slowing of the left peroneal nerve.  He has creams to use on his feet, but seldom used them.  On physical examination, the Veteran's knee and ankle reflexes were absent and sensation was reduced at the ankles and absent at both great toes and over most of the feet.  (p. 3.)

At a VA examination in September 2012, the examiner described the Veteran's bilateral lower extremity peripheral neuropathy as manifested by intermittent dull pain at a moderate level.  (See VA Exam, received 09/20/2012, p. 20.)  He also experienced mild paresthesias in both upper extremities and moderate paresthesias in both lower extremities.  (pp. 20-21.)   He had mild numbness in his upper extremities and moderate numbness in his lower extremities.  Testing showed absence of reflexes at the knees and ankles, but normal reflexes in the upper extremities.  (pp. 22-23.)  Sensory perception to was decreased in both hands and both feet; sensory perception to vibration and cold were decreased in both lower extremities.  There was no evidence of muscle atrophy.  (p. 24.)  The examiner described the Veteran's symptoms as consistent with mild incomplete paralysis of the median nerve and the ulnar nerve in both arms.  (pp. 25-26.)  The Veteran's symptoms were also consistent with moderate incomplete paralysis of the sciatic nerve in both legs.  (p. 26.)   

At the July 2015 VA examination, the examiner noted that the Veteran had peripheral neuropathy which affected all four extremities.  (See C&P Exam, received 07/14/2015, p. 2.)  He had numbness and tingling in his hands and fingers and numbness in both legs and feet.  Paresthesias and numbness were described as moderate in both arms and the left leg and severe in the right leg.  He had diminished reflexes at both knees and absent reflexes at both ankles.  (p. 4.)  He had decreased sensory perception in both hands and fingers, both ankles and lower legs, and the left foot; in the right foot, there was an absence of sensory perception.  Proprioception was absent in the right foot and decreased in the left foot; vibratory sensation was absent in both legs and cold sensation was decreased in both legs.  (p. 5.)  These findings were equivalent to mild incomplete paralysis of the median nerve and the ulnar nerve in both arms.  (pp. 5-6.)  They were also consistent with moderate incomplete paralysis of the sciatic nerve in both legs.  (p. 6.)  There was no evidence of muscle atrophy.  (p. 5.)

With respect to the Veteran's peripheral neuropathy in his arms/upper extremities, the evidence does not show that a separate compensable disability rating was warranted prior to April 13, 2007, the date of the claim for a separate rating.  Notably, the medical record shows that there was confusion as to whether diabetic peripheral neuropathy in the Veteran's arms was manifested at all prior to the February 2008 VA examination.  Rather, the Board finds that the evidence weighs toward indications that the Veteran's symptomatology was related to carpal tunnel syndrome or radicular symptoms of a cervical spine disability.  There was no evidence of weakness or diminished reflexes and he had inconsistent areas of loss of sensation, pain, and occasional numbness.  Based on this evidence, the Board does not find that a separate compensable disability rating was warranted prior to April 13, 2007.

With respect to the Veteran' peripheral neuropathy in his legs/lower extremities, the evidence does not show that a separate compensable disability rating was warranted prior to June 18, 2009, the date of the VA examination which confirmed the presence and severity of symptoms.  Specifically, prior to June 2009, the Veteran reported symptoms such as numbness in his toes which would come and go and occasional leg pain and stated that his symptoms did not interfere with the activities of daily living.  (See June 2004 VA examination.)  He did not have weakness or atrophy of his leg muscles.  Based on this evidence, the Board does not find that a separate compensable disability rating was warranted prior to June 18, 2009. 

With respect to the Veteran's peripheral neuropathy in the bilateral upper extremities, the evidence does not support a disability rating higher than 20 percent for each arm after April 23, 2007.  Specifically, the VA examinations in September 2012 and July 2015 described the Veteran's disability picture as one of mild incomplete paralysis of the median and ulnar nerves.  Symptoms included no evidence of atrophy and normal sensation with the exception of a loss of sensation in the left index finger shown in February 2008.

With respect to the Veteran's peripheral neuropathy in the bilateral lower extremities, the evidence shows that a disability rating higher than 10 percent for each leg was not warranted between June 18, 2009 and September 20, 2012.  Specifically, the Veteran had numbness and tingling in his feet and decreased reflexes in the ankles and nerves, but seldom felt the need to use the cream prescribed to treat his symptoms.

The VA examination of September 20, 2012, included the statement by the examiner that the Veteran's disability picture was one of moderate incomplete paralysis of the sciatic nerve.  The July 2015 VA examination report reiterated this assessment.  The symptoms included absence of sensation and proprioception in both legs and absence of reflexes in the ankles and knees.  However, the evidence does not more nearly approximate moderately severe incomplete paralysis, to include muscle atrophy or reduced ability to voluntarily control movement in his legs. 

Hypertension

The Veteran was assigned an initial disability rating of 10 percent for his hypertension.  He asserts that a higher disability rating is warranted by the evidence of record.

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 
130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater.  38 C.F.R. § 4.104.  

In June 1992 the Veteran was treated at the emergency room for headaches, lightheadedness and high diastolic pressure.  (See Medical Treatment Record, received 03/26/2004, p. 5.)  The provider noted that the Veteran had a history of hypertension for more than 10 years.  His blood pressure readings were 110/80 lying down and 102/96 sitting up.  (p. 6.)  A decision was made to increase his dosage of anti-hypertensive medication.  At the time of intended discharge two days later, he was determined to be in acute renal failure and his diuretic was discontinued.  The provider noted that he did not require any further treatment of his hypertension.  (p. 7.)

In September 2003, the Veteran underwent a physical examination related to his claim for Social Security Disability.  (See Medical Treatment Records, received 02/02/2006, p. 1.)  He was taking oral medications for his hypertension and reported having no problems.  (p. 2.)  His blood pressure reading at the examination was 171/107.  (p. 5.)  

A VA treatment note from February 2004 showed blood pressure reading of 168/97.  (See Medical Treatment Record, received 03/26/2004, p. 1.)  He was advised to continue taking his current medications and his blood pressure would be addressed at the next visit.  The Veteran stated that it was "usually better controlled."

The Veteran was seen by a private provider in June 2004 and reported a history of hypertension, for which he took medication, including diuretics.  (See Medical Treatment Record, received 06/07/2004, p.5.)  He said his blood pressure was usually normal when he took his medication.  His blood pressure reading was noted as 147/94.  (p. 4-5.)  A cardiac stress test report was reviewed and noted to be negative, although there mild pulmonary congestion on chest X-ray.  (pp. 5-6.)  
An April 2004 private treatment record, primarily regarding the spine, reflects a blood pressure reading of 125/85.  (p. 8.)

At the VA examination in June 2004, the Veteran reported that he had been hypertensive since the age of 15.  (See VA Exam, received 06/23/2004, p. 2.)  His blood pressure readings were recorded as 139/87, 136/84, and 135/83.  He was being treated with a combination of oral medications.  The examiner noted that the Veteran's hypertension was essential hypertension and was not secondary to renal disease.  (p. 4.)

At a VA examination in August 2007 for his diabetes, the Veteran's blood pressure reading was 141/85.  (See VA Exam, received 08/27/2007, p. 5.)  

At a VA examination in April 2008 the Veteran reported being diagnosed with hypertension in 2004.  (See VA Exam, received 04/25/2008, p. 1.)  At the time, he was not having any symptoms related to his blood pressure.  When it got high, however, he did report feeling dizzy.  (p. 3.)  The Veteran's blood pressure readings were 164/84, 144/84, and 144/84.  (See VA Exam, received 04/25/2008, p. 3.)

A VA examination in September 2010 notes the Veteran's control of his hypertension had been variable on medication.  (See VA Exam, received 09/08/2010, p. 1.)  He did not have any recent acute exacerbations and his medications were changed only rarely.  His blood pressure readings were 132/78, 136/80, and 134/82.  (p. 2.)  He was precluded from stress testing by other disabilities but had negative stress tests in the past and the examiner estimated his MET equivalent to be 4 to 5 at the time of examination.  (p. 1.)  A chest X-ray was negative.  (p. 3.)  The examiner described the Veteran's hypertension as controlled by therapy at the time of the examination, with no clinical evidence of compromise.  (p. 7.)

At the September 2012 VA examination, the examiner noted that the Veteran's disability was managed by oral medications.  (See VA Exam, received 09/20/2012, pp. 7-8.)  It was noted that the Veteran did not have a history of diastolic BP elevation to predominantly 100 or more.  The blood pressure readings were 136/74, 139/75, and 140/72.  

At the July 2015 VA examination the Veteran reported that he was taking oral medication for his hypertension.   (See C&P Exam, received 07/14/2015, p. 2.)  Blood pressure readings were recorded as 136/74, 130/70, and 138/78.

After reviewing all of the evidence of record, to include that set forth above, the Board finds that entitlement to a disability rating greater than 10 percent for hypertension is not shown.  Specifically, the rating criteria specify that a 10 percent disability rating requires that the Veteran's blood pressure be controlled by oral medication or have predominant blood pressure readings of systolic higher than 
160 or diastolic higher than 100.  For the majority of the appeals period, the Veteran's blood pressure readings have been below these numbers, with the Veteran on oral medication for blood pressure.  The Veteran did have a blood pressure reading of 171/107 in 2003, as well as a 168/97 in February 2004, and a 164/84 in 2008.  All of these readings are within the range for a 10 percent disability rating.  At no time has the Veteran been shown to have blood pressure readings predominantly higher than 200 systolic or 110 diastolic, as would be required for a 20 percent disability rating.  As such, the Board finds the preponderance of the evidence weighs against a rating in excess of 10 percent.  

The Board notes that the Veteran and his representative in a May 2017 statement has argued that the July 2015 examination was inadequate and is now outdated.  First, the representative argued that the examiner, a nurse practitioner, was not sufficiently qualified to provide an opinion and that a specialist in cardiovascular disorders was required to address the severity of the Veteran's hypertension.  However, a trained medical professional is competent to administer a blood pressure test and report the results, which are the basis for any disability rating for hypertension.  

Absent clear evidence to the contrary, VA medical examiners are presumed competent.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The Board is entitled to rely upon this general presumption of competence, Cox v. Nicholson, 
20 Vet. App. 563, 569 (2007), and this presumption "includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies," Monzingo v. Shinseki, 26 Vet. App. 97, 106-07 (2012).  Furthermore, the Board notes that a cardiovascular specialist is not required for such a basic medical test and would not be able to add anything relevant to the analysis of the Veteran's blood pressure readings and rating under Diagnostic Code 7101.  In this vein, the Veteran and his representative have not presented such evidence in support of this argument.  For this reason, the Board finds that the examination as conducted was adequate for rating purposes.

The Veteran's representative asserted that the July 2015 VA examination, being now two years old, was outdated and cited cases with respect to adequacy of examinations when the Veteran alleges worsening.  However, the Board notes that the representative did not explicitly state that the Veteran's hypertension had worsened and that the Veteran has argued that the rating should be higher, but has never said that it is worse since the most recent examination.  Nor has the Veteran provided any indication that he has had blood pressure readings predominantly greater than systolic of 160 or diastolic of 100.  Moreover, the July 2015 examination is just over two years old, which the Board does not consider too old for rating purposes.  In addition, the Board notes the holding of Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007), finding that "mere passage of time" does not render old examination inadequate.  As such, without an affirmative allegation or competent evidence of worsening of the hypertension, the Board finds the representative's argument for another VA examination is without merit.  

Erectile Dysfunction

The Veteran is seeking an initial compensable rating for his service-connected erectile dysfunction. 

The Veteran's service-connected erectile dysfunction is currently rated as noncompensable under Diagnostic Code 7522 for penis deformity, with loss of erectile power.  38 C.F.R. §§ 4.115(b).  In order to warrant a compensable rating (20 percent), the evidence must show deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522. 

The Board observes that the Veteran's private and VA treatment records, as well as the VA examinations in August 2007, February 2008, and September 2012, all indicate that the Veteran has erectile dysfunction.  However, the Board finds that there is essentially no evidence of any testicular or penile deformities.  Specifically, the August 2007 VA examination for diabetes found that there were no masses or tenderness on the penis, no scrotal tenderness or masses, no testicular atrophy, and the Veteran's cremasteric reflex was within normal limits.  (See VA Exam, received 08/27/2007, p. 5.)  A VA examination in February 2008 noted that the Veteran was no longer able to achieve an erection at all, nor any level of penetration or ejaculation.  (See VA Exam, received 02/05/2008, p. 2.)  He had previously used Viagra and was able to achieve an erection sufficient for penetration, but was not able to ejaculate.  He was divorced from his wife and had not been sexually active for several years.  On physical examination the Veteran's penis and testicles were normal.  At no time has there been any evidence of deformity.

At the July 2015 VA examination the Veteran reported that he had erectile dysfunction as a result of his diabetes and that he took medications for the problem but did not have any results.  (See C&P Exam, received 07/14/2015, p. 2.)  He also had a voiding dysfunction, of urinary frequency, which was the result of enlarged prostate.  In compliance with the Veteran's request, the examiner did not perform a physical examination of the Veteran's penis or testicles, but the Veteran reported that his anatomy was normal.  (p. 3.) 

Moreover, while the Veteran's representative asserted in the May 2017 brief that the VA examination conducted was inadequate because the examiner was a Nurse Practitioner and does not specialize in urology, the Board finds that this does not render the opinion invalid in these circumstances.  (See Appellate Brief, received 05/22/2017, p. 9.)  The representative also noted that the examiner did not perform a visual examination of the Veteran's genitalia.  The Board notes that 2015 examination report was explicit that such an examination this was not performed at the Veteran's request.  However, the report reflects that the Veteran reported to the examiner that his anatomy was normal.  The evidence does not show and the Veteran has ever asserted that he has a deformity of the penis, only that he suffers from erectile dysfunction.  As just noted, the Veteran reported his anatomy as "normal" at the July 2015 VA examination.  The Board notes that the competent medical evidence of record weighs strongly against a finding of any deformity of the Veteran's penis or testicles.  Indeed, all of the prior VA examinations (excluding the 2015 one) included an examination of the genitalia and found it normal.  Moreover, a trained medical professional is competent to render an opinion commensaurate with his or her training, which would include familiarity with normal human anatomy, such as the structures of male genitalia.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (recognizing that even a nurse practitioner may be competent to conduct examination if qualified by education, training, and experience).  

The Veteran's representative also stated that the examination was "plagued with ambiguity" because there was an inconsistency in the examination report.  Specifically, the examiner had stated that the Veteran's treatment plan included taking Viagra for erectile dysfunction, without resolution, but then responded "no" to the question of whether the Veteran used medication to treat his erectile dysfunction.  While these two responses are contradictory, the answers are not relevant to the question of whether an increased disability rating for erectile dysfunction is warranted.  As already discussed, erectile dysfunction without penile deformity is noncompensable; the rating criteria does not base the rating on whether the Veteran takes medication.  Since the inconsistency cited by the representative has no bearing on the assigned rating, the Board finds that the examiner was qualified and competent to render the opinion of record and that the examination was adequate.  There is no basis for a remand for yet another examination when the disability picture has been consistent throughout the appeals period, and such an examination would result only in unnecessary delay and inconvenience for the Veteran.

Therefore, absent evidence of penile deformity, even though there is erectile dysfunction, a compensable rating is not warranted under Diagnostic Code 7522.  See 38 C.F.R. § 4.31 (describing that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met); see also 38 C.F.R. § 19.5 (2016) ("In the consideration of appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.").  As the preponderance of the evidence is against a compensable rating for erectile dysfunction, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

As an additional matter, although the Board has found that a compensable rating is not warranted for this disability, it should be pointed out that the Veteran does receive special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.  As such, he is receiving some compensation for this disability.


ORDER

A disability rating in excess of 20 percent for diabetes mellitus prior to July 14, 2015 and in excess of 60 percent thereafter is denied.

Separate compensable disability ratings for peripheral neuropathy of the bilateral upper extremities prior to April 13, 2007 are denied.

Separate compensable disability ratings for peripheral neuropathy of the bilateral lower extremities prior to June 18, 2009 are denied.

A disability rating higher than 20 percent for peripheral neuropathy in each upper extremity after April 13, 2007 is denied.

A disability rating higher than 10 percent peripheral neuropathy in each lower extremity between June 18, 2009 and September 20, 2012 is denied.

A 20 percent disability rating, and no higher, for peripheral neuropathy in each lower extremity, as of September 20, 2012 is granted.

An initial disability rating in excess of 10 percent for hypertension is denied.

An initial compensable disability rating for erectile dysfunction is denied.


REMAND

The Veteran seeks service connection for headaches, which he has asserted as due to his diabetes.  A VA examination was performed and an opinion was obtained that stated that the Veteran's headaches were not directly due to his service and were not caused or aggravated by his diabetes.  However, in review of the claims file, the Board notes that the Veteran is also service-connected for hypertension and for depression with PTSD features secondary to diabetes.  To date, no opinion has been obtained with respect to whether these disabilities may have caused or aggravated his headaches.  For this reason, the Board finds that an additional examination and opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with another appropriate VA examination with respect to his claim of service connection for headaches.  After a review of the claims file and giving due consideration to the Veteran's reports of history and symptomatology, the examiner should indicate:

a) Were the Veteran's headaches at least as likely as not (probability 50 percent or greater) caused by his hypertension?

b) Have the Veteran's headaches at least as likely as not (probability 50 percent or greater) been aggravated, that is, chronically worsen, by his hypertension?  If the answer is yes, please provide an assessment of the severity of the headaches prior to such aggravation (baseline) and of the headaches currently.

c) Were the Veteran's headaches at least as likely as not (probability 50 percent or greater) caused by his mental health disability, to include depression w/PTSD features?

d) Were the Veteran's headaches at least as likely as not (probability 50 percent or greater) aggravated, that is, made chronically worse, by his depression with PTSD features?  If the answer is yes, please provide an assessment of the severity of the headaches prior to such aggravation (baseline) and of the headaches currently.

With respect to any and all opinions provided, please include an explanation of why that is your opinion, citing to any medical principles or studies of the matter where appropriate.

2. Re-adjudicate the claim and, if the benefit sought is not granted in full, then issue a Supplemental Statement of the Case (SSOC) and return the matter to the Board after providing the Veteran and his representative the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


